Citation Nr: 1810113	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-19 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to June 1993, September 2004 to February 2005, May 2006 to September 2006, and October 2009 to March 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a video conference hearing held in July 2016.  A transcript of that hearing is of record.


FINDING OF FACT

The weight of the evidence supports a finding that the Veteran's hypertension first manifested during a period of active duty service.


CONCLUSION OF LAW

The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

***

The Veteran seeks service connection for hypertension.  A February 2012 VA examination shows a diagnosis of hypertension.

At issue in this case is whether the Veteran hypertension first manifested during a period of active duty service.  At his July 2016 Board hearing, the Veteran testified that he began to notice signs and symptoms of hypertension while in active duty.  See July 2016 Board hearing transcript at 3.  He was not able to provide a specific timeframe, but believed that it was when he was deployed in Iraq.  Id.  He reported being diagnosed and treated for high blood pressure in service.  Id. at 4.  He stated that he sought treatment for his hypertension in 2000 and 2010.  Id. at 5-6.  

The Veteran served on active duty in four separate time periods.  Service treatment records for the first period (June 1989 to June 1993) are negative for hypertension.  A March 1993 medical examination shows a blood pressure reading of 122/70.  
At the time, the Veteran denied a history of hypertension.   There is no argument or indication that the hypertension first manifested during this first period of service.

The Veteran's next period of active service was from September 2004 to February 2005, as a member of the Air National Guard.  Service treatment records do not include an enlistment medical examination for this period, but include a December 2003 medical history questionnaire, which is negative for treatment of any illness.

VA law provides that a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111.  The presumption of soundness attaches only where there has been an induction examination during which the disability about which the veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b) (2017), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. 

Here, the record does not contain a report of medical examination upon entering his second period of active duty service (September 2004 to February 2005).  The Board notes that, absent evidence to the contrary, it is presumed that an entrance examination is provided prior to all periods of active duty service.  See Quirin v. Shinseki, 22 Vet. App. 390, n.5 (2009) (citing Lee v. Brown, 10 Vet. App. 336, 339 (1997) (holding that the presumption of soundness applies even when the record of a veteran's entrance examination has been lost or destroyed while in VA custody)).  As the period of service form September 2004 to February 2005 was active duty service, the Board will presume an entrance examination was conducted, but the report is missing/lost.  

To rebut the presumption of soundness under section 1111, the government must show by clear and unmistakable evidence both that (1) the veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service.  Wagner v. Principi, 370 F.3d 1089, 1097 (Fed. Cir. 2004).  In determining whether a condition preexisted service, the Veteran's medical history, accepted medical principles, evidence regarding the basic character, origin and development of the condition, and lay and medical evidence concerning the inception, development and manifestations of the condition must be considered.  38 C.F.R. § 3.304(b); see Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).

The Board finds that the VA has not rebutted the presumption of soundness in this case.  In a May 2012 addendum opinion, the VA examiner who conducted the February 2012 VA examination, indicated that the Veteran "obviously" had hypertension prior to the period of service that started in 2004.  The examiner further stated that he found a 2002 reference to hypertension in the Veteran's service treatment records.  

A review of the Veteran's service treatment records reveals a July 2002 medical certificate indicating that the Veteran was taking medication for "? BP".  The Board has found no other indication of high blood pressure or hypertension from 2002.  Resolving doubt in favor of the Veteran, the Board assumes that the February 2012 VA examiner was referring to this annotation in his May 2012 addendum opinion.  The Board interprets the annotation "? BP" as indicative of elevated or high blood pressure.  See NEIL M. DAVIS, MEDICAL ABBREVIATIONS 64 & 351 (15th ed. 2011).  Further, a medical history questionnaire from December 2003 is negative for treatment of any illness.  In view of this, the Board finds that the Veteran is entitled to the presumption of soundness with regard to hypertension and his second period of active duty service.

Based on the above, the Board finds no clear and unmistakable evidence that the Veteran had a diagnosis of hypertension prior to his second period of service.  Indeed, the Veteran's initial diagnosis must be confirmed by blood pressure readings taken two or more times on at least three different days.  See Gill v. Shinseki, 26 Vet. App. 386, 390-91 (2013) (holding that the multiple blood pressure readings to be taken over multiple days as specified in Note (1) of DC 7101 applies only to confirming the existence of hypertension).  While there is evidence suggesting that the Veteran had elevated or high blood pressure prior to September 2004, there is no clear and unmistakable evidence that he had an actual diagnosis of hypertension.  Similarly, there is no clear and unmistakable evidence that the Veteran was taking blood pressure medication strictly for the purposes of control hypertension and not as a preventive measure.  With regard to the VA examiner's opinion that the Veteran "obviously" had hypertension prior to September 2004, the Board finds that the opinion lacks probative value as it lacks a clear medical rationale and appears to be based on a medical annotation that the Board deems inconclusive.  For these reasons, the Board finds that the presumption of soundness has not been rebutted in this case.

A medical history questionnaire from January 2005 indicates that the Veteran was taking blood pressure medication.  Subsequent medical history reports from January 2006 and May 2007 continue to show that the Veteran was taking blood pressure medication.  A November 2007 note indicates that the Veteran had uncontrolled hypertension.  This latter note, which clearly shows a diagnosis of hypertension, falls outside a period of active duty service.  Nevertheless, the Board finds that the evidence is in relative equipoise as to whether the diagnosed hypertension manifested during a period of active duty service.  As the evidence consistently shows the use of blood pressure medication from at least January 2005 (when the Veteran was in active duty) and up to the November 2007 diagnosis of uncontrolled hypertension, the Board, resolving any doubt in favor of the Veteran, finds that his diagnosed hypertension manifested during a period of active service.  Therefore, the criteria for service connection have been met.  The Veteran's claim is granted.


ORDER

Service connection for hypertension is granted.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


